



 
AGREEMENT AND PLAN OF REORGANIZATION
 
 
 
by and among
 


 
PROGENICS PHARMACEUTICALS, INC.,
 
PROGENICS PHARMACEUTICALS NEVADA, INC.
 
UR LABS, INC.
 
and
 
SHAREHOLDERS OF UR LABS, INC.
 


 


 


 
Dated as of December 22, 2005
 


 


 







--------------------------------------------------------------------------------


                                            TABLE OF CONTENTS


                                                                                                    
   Page
ARTICLE I DEFINITIONS AND DEFINED TERMS
    1  
Section 1.1
Definitions and Defined Terms
    1
ARTICLE II PURCHASE OF ASSETS
    2  
Section 2.1
Purchase and Sale of Transferred Assets
    2  
Section 2.2
Excluded Assets
    3
ARTICLE III ASSUMPTION OF LIABILITIES
    3  
Section 3.1
Assumed Liabilities
    3  
Section 3.2
Retained Liabilities
    3
ARTICLE IV PURCHASE PRICE
    4  
Section 4.1
Purchase Price
    4  
Section 4.2
Indemnification Escrow
    4
ARTICLE V CLOSING
    5  
Section 5.1
Closing
    5  
Section 5.2
Deliveries at Closing
    5
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SELLER AND THE SHAREHOLDERS
  8  
Section 6.1
Organization and Good Standing
    9  
Section 6.2
Authorization and Effect of Agreement
    9  
Section 6.3
Consents and Approvals; No Violations
   10  
Section 6.4
No Third Party Options
   10  
Section 6.5
Permits; Compliance with Law
   10  
Section 6.6
Litigation
   10  
Section 6.7
Assets Necessary to Business; No Other Agreements
   11  
Section 6.8
Financial Statements
   11  
Section 6.9
Absence of Certain Changes
   11  
Section 6.10
No Default
   11  
Section 6.11
Contracts
   12  
Section 6.12
Employees
   12  
Section 6.13
Title to Assets
   13

 
i

--------------------------------------------------------------------------------



 
Section 6.14
Assignment of Contracts
   13  
Section 6.15
Environmental
   13  
Section 6.16
No Broker
   13  
Section 6.17
No Misleading Statements
   13  
Section 6.18
Employee Benefits
   13  
Section 6.19
Taxes
   14  
Section 6.20
Proprietary Rights
   15  
Section 6.21
Ownership
   15  
Section 6.22
Business
   15  
Section 6.23
Entirely for Own Account
   16  
Section 6.24
Disclosure of Information
   16  
Section 6.25
Investment Experience and Accredited Investor Status
   16  
Section 6.26
Restricted Securities
   16  
Section 6.27
Legends
   16  
Section 6.28
Univertical Transfer
   17
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER
 17  
Section 7.1
Corporate Organization
   17  
Section 7.2
Authorization and Effect of Agreement
   18  
Section 7.3
Consents and Approvals; No Violations
   18  
Section 7.4
No Broker
   18  
Section 7.5
SEC Reports
   19  
Section 7.6
Financial Statements
   19  
Section 7.7
Parent Common Stock
   19
ARTICLE VIII COVENANTS
   20  
Section 8.1
Access
   20  
Section 8.2
Notification
   20  
Section 8.3
No Inconsistent Action
   20  
Section 8.4
Further Assurances
   20  
Section 8.5
Transfer Taxes
   21  
Section 8.6
Bulk Sales Laws
   21  
Section 8.7
Confidentiality
   21  
Section 8.8
Non-Competition
   21  
Section 8.9
Market Listing
   21

 
ii

--------------------------------------------------------------------------------



 
Section 8.10
Certain Agreements
   21  
Section 8.11
Covenant to Provide Legal Opinions
   22  
Section 8.12
Certain Tax Matters
   22
ARTICLE IX SURVIVAL; INDEMNIFICATION
   22  
Section 9.1
Survival of Indemnification Rights
   22  
Section 9.2
Indemnification Obligations
   23  
Section 9.3
Indemnification Procedure
   24  
Section 9.4
Tax Treatment of Indemnification
   24  
Section 9.5
Relation of Indemnity to Escrow Shares
   25  
Section 9.6
Aggregate Indemnification Liability
   25
ARTICLE X MISCELLANEOUS PROVISIONS
   25  
Section 10.1
Notices
   25  
Section 10.2
Expenses
   26  
Section 10.3
Successors and Assigns
   27  
Section 10.4
Extension; Waiver
   27  
Section 10.5
Entire Agreement
   27  
Section 10.6
Amendments, Supplements, Etc
   27  
Section 10.7
Applicable Law; Waiver of Jury Trial
   28  
Section 10.8
Actions by Seller or the Shareholders
   28  
Section 10.9
Execution in Counterparts
   28  
Section 10.10
Titles and Headings
   28  
Section 10.11
Invalid Provisions
   29  
Section 10.12
Publicity
   29  
Section 10.13
Specific Performance
   29


 




iii

--------------------------------------------------------------------------------



Exhibits


Exhibit A - Definitions and Defined Terms
Exhibit B - Patents and Patent Applications
Exhibit C - Escrow Agreement
Exhibit D - Bill of Sale
Exhibit E - Assignment and Assumption Agreement
Exhibit F - Chicago License Assignment Agreement
Exhibit G - URL-Goldberg Consent and Assignment Agreement
Exhibit H - PGNX-URL Consent and Assignment Agreement
Exhibit I - Patent Assignment
Exhibit J - Registration Rights Agreement
Exhibit K - Cross Release


Annexes


Annex 2.1 - Balance Sheet and Income Statement
 


 

 




iv

--------------------------------------------------------------------------------




AGREEMENT AND PLAN OF REORGANIZATION
 
This AGREEMENT AND PLAN OF REORGANIZATION (this “Agreement”) is made and entered
into as of December 22, 2005 by and among Progenics Pharmaceuticals, Inc., a
Delaware corporation (“Parent”), Progenics Pharmaceuticals Nevada, Inc., a
Nevada corporation (“Purchaser”); UR Labs, Inc., a Nevada corporation
(“Seller”); and Eric L. Drell, Eliot R. Drell, and Ethel Drell, Trustee of the
Drell Family Trust U/A dated 4/28/88, the shareholders of Seller (each a
“Shareholder” and, collectively, the “Shareholders”).
 
RECITALS:
 
WHEREAS, Seller is engaged in the business of pharmaceutical development and
licensing (the “Business”);
 
WHEREAS, Seller wishes to transfer substantially all of its assets related to
the Business to Purchaser solely in exchange for 500,000 shares of Parent’s
Common Stock (as defined below) in a transaction intended to qualify as a
“reorganization” within the meaning of Section 368(a)(1)(C) of the Code, it
being contemplated by Seller and Parent that Seller will thereafter, as an
integral part of the transactions contemplated by this Agreement, distribute the
shares of Parent to the Shareholders in complete liquidation of Seller and
dissolve Seller; and
 
WHEREAS, certain parties hereto and others have executed a Cross Release dated
the date hereof relating to certain of the assets that are the subject of this
Agreement, which is attached as Exhibit K hereto.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements herein contained, the parties hereto agree as follows:
 
 
ARTICLE I  
 
DEFINITIONS AND DEFINED TERMS
 
Section 1.1  Definitions and Defined Terms. 
 
Unless the context otherwise requires or as otherwise defined herein,
capitalized terms used in this Agreement shall have the meanings set forth in
Exhibit A hereto.
 

 






--------------------------------------------------------------------------------





 
 
ARTICLE II  
 
PURCHASE OF ASSETS
 
Section 2.1  Purchase and Sale of Transferred Assets. 
 
On the terms and subject to the conditions set forth herein, at the Closing as
described in Article V hereto, Seller shall, and the Shareholders shall cause
Seller to, sell, transfer, convey, assign and deliver to Purchaser, and
Purchaser shall purchase and acquire from Seller, good and valid title to, and
all of Seller’s rights and interests in, all of the rights, properties and
assets used in or held for use in, necessary for or otherwise relating to the
Business, other than the Excluded Assets (collectively, the “Transferred
Assets”), free and clear of all Liens (other than Permitted Liens), including,
without limitation, good and valid title to, and all rights and interests in,
the following:
 
(a)  All assets reflected on the balance sheet as of April 30, 2005 relating to
the Business (the “Balance Sheet”) and all assets used to generate revenue and
income reflected on the summary of operations statement relating to the Business
for the year ended April 30, 2005 (the “Income Statement”), which Balance Sheet
and Income Statement are set forth in Annex 2.1(a), other than, in each case,
assets disposed of after the date of such Balance Sheet and Income Statement and
on or prior to the Closing in the ordinary course of business consistent with
past practice.
 
(b)  All assets used, or held for use in, necessary for or otherwise relating to
the Business acquired in the ordinary course of business consistent with past
practice after April 30, 2005 and on or prior to the Closing Date.
 
(c)  All Contracts relating to the Business, including, without limitation, the
Chicago License Agreement, the URL-Goldberg Agreement and the Exclusive
Sub-License Agreement.
 
(d)  All general intangibles and intangible property, including, without
limitation, all Proprietary Rights and agreements relating thereto that are used
or held for use in, necessary for or otherwise relating to the Business,
including, without limitation, all of Seller’s rights and goodwill included
therein and in the patents and patent applications listed in Exhibit B hereto.
 
(e)  All books and records relating to the Chicago License Agreement, the
URL-Goldberg Agreement and the Exclusive Sub-License Agreement.
 
The Contracts included in the Transferred Assets, including, without limitation,
those listed above, are hereinafter collectively referred to as the “Assumed
Contracts.”
 

 





2

--------------------------------------------------------------------------------





 
Section 2.2  Excluded Assets. Notwithstanding anything contained in this
Agreement to the contrary, cash, bank deposits, securities held in brokerage
accounts, computers and office equipment located in the home of any Shareholder
and any physical inventory of Azaribine and its cogeners and derivatives
(“Azaribine”), the lease for a storage facility in Carson City, NV and the
contents of such storage facility (collectively, the “Excluded Assets”) will not
be included in the Transferred Assets.
 
 
ARTICLE III  
 
ASSUMPTION OF LIABILITIES
 
Section 3.1  Assumed Liabilities. At the Closing, Parent and Purchaser will not
assume or agree to undertake to pay, satisfy, discharge or perform, and will not
be deemed by virtue of the execution and delivery of this Agreement or any
document delivered at the Closing pursuant to this Agreement, or as a result of
the consummation of the transactions contemplated by this Agreement, to have
assumed, or to have agreed to pay, satisfy, discharge or perform, any liability,
obligation, indebtedness or Taxes of Seller or of any other Person or in any way
relating to the Business (whether primary or secondary, direct or indirect,
known or unknown, absolute or contingent, matured or unmatured, or otherwise),
other than, in the case of the Purchaser, the obligations and liabilities of
Seller from and after the Closing Date pursuant to the terms of the Assumed
Contracts, to the extent, and only to the extent, that such Assumed Contracts
are actually assigned to Purchaser and such liabilities and obligations relate
to the period from and after the Closing (the “Assumed Liabilities”).
 
Section 3.2  Retained Liabilities. Notwithstanding anything contained in this
Agreement to the contrary, Parent and Purchaser do not assume or agree or
undertake to pay, satisfy, discharge or perform, and will not be deemed by
virtue of the execution and delivery of this Agreement or any document delivered
at the Closing pursuant to this Agreement, or as a result of the consummation of
the transactions contemplated by this Agreement, to have assumed, or to have
agreed to pay, satisfy, discharge or perform, any liability, obligation,
indebtedness or Taxes of Seller or of any other Person or in any way relating to
the Business (whether primary or secondary, direct or indirect, known or
unknown, absolute or contingent, matured or unmatured, or otherwise) other than,
in the case of the Purchaser, the Assumed Liabilities (such liabilities and
obligations retained by Seller, including, without limitation, (i) notes payable
by Seller and any other indebtedness of Seller, (ii) liability associated with
the physical inventory of Azaribine, (iii) lease for storage facility in Carson
City, NV, (iv) liability associated with the contents of such storage facility,
and all other liabilities and obligations with respect to the Excluded Assets,
being referred to herein as the “Retained Liabilities”). It is specifically
agreed that Seller shall remain liable for all of the Retained Liabilities.
 

 





3

--------------------------------------------------------------------------------





 
 
ARTICLE IV  
 
PURCHASE PRICE
 
Section 4.1  Purchase Price. In consideration of the conveyance to Purchaser of
all right, title and interest in and to the Transferred Assets and the other
rights granted to Parent and Purchaser hereunder, and subject to the terms and
conditions hereof:
 
(a)  Purchaser shall, at Closing, assume the Assumed Liabilities; and
 
(b)  Parent shall, at Closing, pay an aggregate purchase price (the “Purchase
Price”) of 500,000 shares of voting common stock, par value $0.0013 (“Common
Stock”), of Parent, adjusted in accordance with the terms of this Article IV and
Section 9.5 hereto, as applicable, which shall be delivered by issuing and
delivering a facsimile of the following stock certificates at Closing, and
instructing the Company’s transfer agent to deliver by overnight courier the
original stock certificates no later than two (2) Business Days following the
date hereof:  
 
(i)  One stock certificate registered in the name of Seller representing 300,000
shares of Common Stock (the “Closing Date Shares”); and
 
(ii)  One stock certificate registered in the name of JPMorgan Chase Bank (the
“Escrow Agent”), as nominee for the Seller, representing 200,000 shares of
Common Stock (the “Escrow Shares” and, together with the Closing Date Shares,
the “Shares”).
 
Section 4.2  Indemnification Escrow. The Escrow Shares delivered to the Escrow
Agent in accordance with Section 4.1(b)(ii) shall be held by the Escrow Agent
and shall be paid in whole or in part in accordance with the terms of the Escrow
Agreement by and among Parent, Seller, the Shareholders, the Shareholder
Representative and the Escrow Agent attached hereto as Exhibit C (the “Escrow
Agreement”) to:
 


(a)  Purchaser Indemnified Parties to the extent necessary to satisfy any
obligation of the Seller and the Shareholders pursuant to Article IX, and
 
(b)  Seller on the date that is sixteen (16) months following the Closing Date,
to the extent that the remaining Escrow Shares, if any, exceed the maximum
amount that could reasonably be expected to be necessary to satisfy all claims
by the Purchaser Indemnified Parties asserted on or prior to such date pursuant
to Article IX.
 

 





4

--------------------------------------------------------------------------------





 
 
      ARTICLE V  
CLOSING
 
Section 5.1  Closing. Upon the terms and subject to the conditions of this
Agreement, the closing of the transactions contemplated by this Agreement (the
“Closing”) will be coordinated from the offices of Purchaser’s counsel, on
December 22, 2005 or at such other time and place and on such other date as
Purchaser and Seller shall agree in writing (the “Closing Date”); provided that
the effective time of the Closing shall be 12:01 a.m. of the Closing Date.
 
Section 5.2  Deliveries at Closing. At the Closing:
 
(a)  Seller shall, and the Shareholders shall cause Seller to, deliver or cause
to be delivered to Parent and/or Purchaser (as applicable) the following:
 
(i)  the Escrow Agreement, duly executed by Seller, the Shareholders and the
Shareholder Representative;
 
(ii)  a Bill of Sale, duly executed by Seller, in substantially the form
attached hereto as Exhibit D (the “Bill of Sale”);
 
(iii)  an Assignment and Assumption Agreement, duly executed by Seller, in
substantially the form attached hereto as Exhibit E (the “Assignment and
Assumption Agreement”);
 
(iv)  Chicago License Assignment Agreement to assign the Chicago License
Agreement from Seller to Purchaser, duly executed by Seller, in substantially
the form attached hereto as Exhibit F (the “Chicago License Assignment
Agreement”);
 
(v)  URL-Goldberg Consent and Assignment Agreement, duly executed by Seller, in
substantially the form attached hereto as Exhibit G (the “URL-Goldberg Consent
and Assignment Agreement”);
 
(vi)  PGNX-URL Consent and Assignment Agreement to assign the Exclusive
Sublicense Agreement from Seller to Purchaser, duly executed by Seller, in
substantially the form attached hereto as Exhibit H (the “PGNX-URL Consent and
Assignment Agreement”);
 

 





5

--------------------------------------------------------------------------------





 
(vii)  Patent Assignment Agreement, duly executed by Seller, in substantially
the form attached hereto as Exhibit I (the “Patent Assignment Agreement”);
 
(viii)  Registration Rights Agreement, duly executed by the Seller and the
Shareholders, in substantially the form attached as Exhibit J hereto (the
“Registration Rights Agreement”);
 
(ix)  releases, in form and substance reasonably satisfactory to Parent,
evidencing discharge, removal and termination of all Liens (other than Permitted
Liens) to which any Transferred Assets being conveyed at the Closing are
subject, which releases shall be effective at or prior to the Closing;
 
(x)  a certificate, dated the Closing Date, duly executed by the President of
Seller, on behalf of Seller, certifying as to (a) the attached copy of the
action by unanimous written consent of the Board of Directors of Seller
authorizing and approving the execution, delivery and performance of, and the
consummation of the transactions contemplated by, this Agreement and any other
documents or instruments contemplated hereby, and stating that the resolutions
thereby certified have not been amended, modified, revoked or rescinded, and (b)
the attached copy of the action by written consent of the Shareholders
authorizing and approving the execution, delivery and performance of, and the
consummation of the transactions contemplated by, this Agreement and any other
documents or instruments contemplated hereby, and stating that the action
thereby certified has not been amended, modified, revoked or rescinded; and
 
(xi)  such other duly executed documents and certificates as may be required to
be delivered by Seller pursuant to the terms of this Agreement or as may be
reasonably requested by Parent prior to the Closing.
 
(b)  The Shareholders shall deliver, or cause to be delivered to Purchaser, the
following:
 
(i)  the Escrow Agreement, duly executed by the Shareholders and the Shareholder
Representative;
 
(ii)  such other duly executed documents and certificates as may be required to
be delivered by the Shareholders pursuant to the terms of this Agreement or as
may be reasonably requested by Purchaser prior to the Closing.
 

 





6

--------------------------------------------------------------------------------





 
(c)  Parent shall deliver, or cause to be delivered to Seller, the following:
 
(i)  a facsimile copy of the stock certificate, registered in the name of
Seller, representing the Closing Date Shares;
 
(ii)  the Escrow Agreement, duly executed by Parent and the Escrow Agent;
 
(iii)  the Bill of Sale, duly executed by Purchaser;
 
(iv)  the Assignment and Assumption Agreement, duly executed by Purchaser;
 
(v)  the Registration Rights Agreement, duly executed by the Parent;
 
(vi)  the Chicago License Assignment Agreement, duly executed by Purchaser;
 
(vii)  the URL-Goldberg Consent and Assignment Agreement, duly executed by
Purchaser;
 
(viii)  The PGNX-URL Consent and Assignment Agreement, duly executed by
Purchaser;
 
(ix)  The Patent Assignment Agreement, duly executed by Purchaser;
 
(x)  a certificate, dated the Closing Date, duly executed by Parent, certifying
as to the attached copy of the resolutions of the Board of Directors of Parent
authorizing and approving the execution, delivery and performance of, and the
consummation of the transactions contemplated by, this Agreement and any other
documents or instruments contemplated hereby, and stating that the action
thereby certified has not been amended, modified, revoked or rescinded;
 
(xi)  such other duly executed documents and certificates as may be required to
be delivered by Parent or Purchaser pursuant to the terms of this Agreement or
as may be reasonably requested by Seller prior to the Closing; and
 

 





7

--------------------------------------------------------------------------------





 
(xii)  a certificate, dated the Closing Date, duly executed by Purchaser,
certifying as to (a) the attached copy of the action by written consent of the
Board of Directors of Purchaser authorizing and approving the execution,
delivery and performance of, and the consummation of the transactions
contemplated by, this Agreement and any other documents or instruments
contemplated hereby, and stating that the action thereby certified has not been
amended, modified, revoked or rescinded and (b) the attached copy of the action
by written consent of the sole shareholder of Purchaser authorizing and
approving the execution, delivery and performance of, and the consummation of
the transactions contemplated by, this Agreement and any other documents or
instruments contemplated hereby, and stating that the action thereby certified
has not been amended, modified, revoked or rescinded.
 
(d)  Parent shall deliver, or cause to be delivered to the Shareholders, the
following such other duly executed documents and certificates as may be required
to be delivered by Parent or Purchaser pursuant to the terms of this Agreement
or as may be reasonably requested by the Shareholders prior to the Closing.
 
(e)  Parent and Seller shall deliver, or cause to be delivered to the Escrow
Agent, the following:
 
(i)  The Escrow Agreement duly executed by Parent, Seller, the Shareholders and
the Shareholder Representative; and
 
(ii)  a facsimile copy of the stock certificate representing the Escrow Shares,
in form and substance reasonably satisfactory to Purchaser, Seller and the
Escrow Agent.
 
 
ARTICLE VI  
 
REPRESENTATIONS AND WARRANTIES OF SELLER AND THE SHAREHOLDERS
 
Except as otherwise disclosed to Parent in a schedule delivered to Parent by
Seller and the Shareholders prior to the execution of this Agreement (with
specific reference to the representations and warranties in this Article VI to
which the information in such schedule relate) (the “Disclosure Schedule”),
Seller and the Shareholders, jointly and severally, represent and warrant to
Parent and Purchaser as follows:
 

 





8

--------------------------------------------------------------------------------





 
Section 6.1  Organization and Good Standing. Seller is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
Nevada and has all requisite corporate power and authority to own, lease,
operate and otherwise hold its properties and assets and to carry on its
business (including, without limitation, the Business) as presently conducted.
Seller is duly qualified or licensed to do business as a foreign corporation and
is in good standing in every jurisdiction in which the nature of the business
conducted by it (including, without limitation, the Business) or the assets or
properties owned or leased by it requires qualification, except where the
failure to be so qualified, licensed or in good standing would not, individually
or in the aggregate, be reasonably likely to have a Material Adverse Effect.
 
Section 6.2  Authorization and Effect of Agreement. Seller has all requisite
corporate power and Seller and the Shareholders have all requisite legal
authority to execute and deliver this Agreement and the Collateral Agreements to
which they are or are proposed to be a party and to perform their respective
obligations hereunder and under any such Collateral Agreements. The execution
and delivery of this Agreement and the Collateral Agreements by Seller and the
Shareholders and the performance by Seller and the Shareholders of their
respective obligations hereunder and thereunder, as the case may be, and the
consummation by Seller and the Shareholders of the transactions contemplated
hereby and thereby, as the case may be, have been duly authorized by its Boards
of Directors and all of the shareholders of the Seller, in the case of Seller,
and no other corporate or other action on the part of any of Seller or the
Shareholders is necessary to authorize the execution and delivery of this
Agreement and the Collateral Agreements to which they are or are proposed to be
a party or the consummation of the transactions to which they are or are
proposed to be a party contemplated hereby or thereby. This Agreement has been
duly and validly executed and delivered by Seller and the Shareholders and
constitutes a legal, valid and binding obligation of Seller and the
Shareholders, enforceable against Seller and the Shareholders in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally.
 

 





9

--------------------------------------------------------------------------------





 
Section 6.3  Consents and Approvals; No Violations. No filing with, and no
Permit or Consent of any Governmental Authority or any other Person is necessary
for consummation of the transactions contemplated by this Agreement or any
Collateral Agreements. Neither the execution and delivery of this Agreement or
any Collateral Agreement by Seller or the Shareholders who are or are proposed
to be a party nor the consummation by Seller or the Shareholders of the
transactions contemplated by this Agreement or any Collateral Agreement to which
they are or are proposed to be a party nor compliance by Seller or the
Shareholders with any of the provisions hereto or thereto will (a) conflict with
or result in any breach of any provision of the certificate of incorporation or
by-laws of Seller, (b) result in a violation or breach of, or constitute (with
or without due notice or lapse of time or both) a default (or give rise to any
right of termination, modification, cancellation or acceleration or loss of
material benefits) under, any of the terms, conditions or provisions of any
Contract to which Seller or any Shareholder is a party or may be subject or
which is included in the Transferred Assets or the Assumed Liabilities or (c)
violate any Permit or Law applicable to Seller or any Shareholder, the
Transferred Assets, the Assumed Liabilities or the Business, except in the case
of clauses (b) or (c), for violations, breaches or defaults which would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.
 
Section 6.4  No Third Party Options. Except for this Agreement, there are no
existing agreements, options, commitments or other rights granting any Person
the right to acquire Seller’s or any Shareholder’s right, title or interest in
or to any of the Transferred Assets or any interest therein.
 
Section 6.5  Permits; Compliance with Law.
 
(a)  Seller holds all Permits necessary for the lawful conduct of the Business
under and pursuant to all applicable Laws, except where the failure to hold any
such Permits would not, individually or in the aggregate, be reasonably likely
to have a Material Adverse Effect.
 
(b)  The Business is being and has been conducted in compliance, in all material
respects, with all Permits and applicable Laws.
 
Section 6.6  Litigation. There is no action, proceeding, claim, suit,
opposition, challenge, cancellation proceeding, reexamination, interference
proceeding, charge or investigation (collectively, “Proceedings”) pending or, to
Seller’s and each Shareholder’s knowledge, threatened, that questions the
validity of this Agreement or any Collateral Agreement or any action taken or to
be taken in connection with this Agreement or any Collateral Agreement. There
are no Proceedings pending or, to Seller’s and each Shareholder’s knowledge,
threatened that relate to the Transferred Assets, the Assumed Liabilities or the
Business. There are no outstanding judgments, writs, injunctions, orders,
decrees or settlements that apply, in whole or in part, to the Transferred
Assets, the Assumed Liabilities or the Business or that restrict the ownership
or use of the Transferred Assets, the Assumed Liabilities or the Business in any
way.
 

 





10

--------------------------------------------------------------------------------





 
Section 6.7  Assets Necessary to Business; No Other Agreements. The Transferred
Assets and the Excluded Assets constitute all of the rights, properties and
assets used or held for use in or necessary for the conduct or operation of the
Business as presently conducted. Other than the Excluded Assets, immediately
following the Closing, none of Seller or the Shareholders (or any of their
respective Affiliates) will own or lease any rights, properties or assets which
are used or held for use in or necessary for the conduct of the Business as
presently conducted. Other than the Chicago License Agreement, the URL-Goldberg
Agreement and Exclusive Sub-License Agreement, neither Seller nor the
Shareholders are party to any Contract relating to the Compound. Other than the
Chicago License Agreement, neither Seller nor the Shareholders are party to any
Contract with the University of Chicago. Neither Seller nor any Shareholder has
entered into any agreement or arrangement which conflicts with Seller’s
obligations under the Exclusive Sub-License Agreement, the URL-Goldberg
Agreement or the Chicago License Agreement or that restricts, impairs or renders
conditional the rights granted to Purchaser under the Exclusive Sub-License
Agreement, the URL-Goldberg Agreement or the Chicago License Agreement.
 
Section 6.8  Financial Statements.
 
(a)  Section 6.8(a) of the Disclosure Schedule sets forth the unaudited balance
sheets, summary of operations and statements of unappropriated retained earnings
for the Business as of and for the year ended April 30, 2004 and April 30, 2005
(collectively, the “Financial Statements”).
 
(b)  The balance sheets included in the Financial Statements fairly present in
all material respects the financial position of the Business as of the date
thereof and the summary of operation statements included in the Financial
Statements fairly present in all material respects the financial position and
the results of operations of the Business as of and for the period then ended.
The Financial Statements have been prepared in accordance with the books and
records of the Business consistent with past practice.
 
Section 6.9  Absence of Certain Changes. Since December 31, 2004, (a) Seller has
operated the Business in the ordinary course of business consistent with past
practice and (b) there has not occurred any event or condition that,
individually or in the aggregate, has had or is reasonably likely to have a
Material Adverse Effect.
 
Section 6.10  No Default. None of Seller or the Shareholders have committed, or
received notice of, any default or violation (and no event has occurred which
with notice or lapse of time or both would constitute a default or violation or
loss of any material benefit) of any term, condition or provision of (a) any
Contract to which Seller or any Shareholder is a party or may be subject that is
included in the Transferred Assets or the Assumed Liabilities or otherwise
relates to or affects the Business or (b) any order, writ, injunction, decree,
statute, treaty, rule or regulation applicable to the Business or any of the
Transferred Assets or the Assumed Liabilities.
 

 





11

--------------------------------------------------------------------------------





 
Section 6.11  Contracts.
 
(a)  Section 6.11(a) of the Disclosure Schedule sets forth a complete and
accurate list of all material Contracts relating to the Business and any
Contract relating to the Compound.
 
(b)  Section 6.11(b) of the Disclosure Schedule sets forth a complete and
accurate list of all Contracts requiring consent to the assignment thereof to
Purchaser (individually, a “Contract Requiring Consent” and collectively, the
“Contracts Requiring Consent”).
 
(c)  (i) Each Contract included in the Transferred Assets or the Assumed
Liabilities is legal, valid, binding and enforceable against Seller or any of
the Shareholders party thereto, as the case may be, and to Seller’s and each
Shareholder’s knowledge, against each other party thereto, is in full force and
effect and will continue to be so legal, valid, binding and enforceable and in
full force and effect following the assignment of such Contract at the Closing,
and (ii) none of Seller or any of the Shareholders and, to Seller’s and each
Shareholder’s knowledge, no other party, is in breach or default, and no event
has occurred which would constitute (with or without notice or lapse of time or
both) a breach or default (or give rise to any right of termination,
modification, cancellation or acceleration) or loss of any benefits under any
such Contract, except in each case as would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect.
 
(d)  Seller has delivered to Parent complete and accurate copies of each
Contract, or where they are oral, complete and accurate written summaries
thereof, listed in Section 6.11(a) of the Disclosure Schedule. Since December
31, 2004, there has been no material modification, waiver, breach or termination
of any such Contract or any material provision thereto. To the knowledge of
Seller and each Shareholder, no modification, waiver, breach or termination of
any Contract listed in Section 6.11(a) of the Disclosure Schedule is
contemplated and no Contract listed in Section 6.11(a) of the Disclosure
Schedule (other than those so noted in the Disclosure Schedule) is terminable or
cancelable as a result of the consummation of the transactions contemplated in
this Agreement.
 
(e)  There are no non-competition or non-solicitation agreements or any similar
agreements or arrangements that would restrict or hinder the operation or
conduct of the Business or use of any of the Transferred Assets or any
“earn-out” agreements or arrangements to which Seller or any Shareholder is a
party or to which Seller, any Shareholder, the Business or the Transferred
Assets is or may be subject (other than this Agreement or pursuant to this
Agreement).
 
Section 6.12  Employees. Seller does not have any employees.
 

 





12

--------------------------------------------------------------------------------





 
Section 6.13  Title to Assets. Seller is the sole owner or exclusive licensee
of, or has the right to use, and has good, valid and marketable title to, the
Transferred Assets free and clear of any Liens (other than Permitted Liens).
 
Section 6.14  Assignment of Contracts. No provision of any Contract,
arrangement, understanding or Law or other item which binds or may bind the
Business or is included in the Transferred Assets or the Assumed Liabilities,
prevents, materially hinders or would prevent or materially hinder the Business
from assigning the Assumed Contracts or arrangements, other than any necessary
consent listed on Schedule 6.11(b).
 
Section 6.15  Environmental. (i) Except as would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect, there has
been no Release or threatened Release of any Hazardous Substance from, onto or
under any of the properties (including, without limitation, soils, groundwater,
surface water, buildings or other structures) currently or formerly owned,
leased or operated by Seller or the Business, and (ii) Seller has provided to
Parent copies of all material reports in the possession of Seller, including,
without limitation, “Phase I,” “Phase II,” “environmental assessment” and
similar reports, relating to the environmental condition of the Business or the
Transferred Assets or the compliance of Seller, the Business or the Transferred
Assets with Environmental Laws.
 
Section 6.16  No Broker. No agent, broker, investment banker, financial advisor
or other firm or Person is or will be entitled to any broker’s or finder’s fee
or any other commission or similar fee payable by Seller or any Shareholder in
connection with any of the transactions contemplated by this Agreement.
 
Section 6.17  No Misleading Statements. The representations and warranties made
by Seller and the Shareholders in this Agreement, including, without limitation,
the exhibits and schedules hereto, do not include any untrue statement of a
material fact or omit to state any material fact.
 
Section 6.18  Employee Benefits. Since December 31, 2004, the Seller has not had
any Benefit Plans or been party to or participated in any Benefit Plans.
 

 





13

--------------------------------------------------------------------------------





 
Section 6.19  Taxes.
 
(a)  All Tax Returns required to be filed and relating in any manner to any of
the Transferred Assets or the Business have been timely filed. All such Tax
Returns (i) were prepared in the manner required by applicable Law and (ii) are
true, correct and complete in all material respects.
 
(b)  Seller has paid, or caused to be paid, all Taxes due with respect to any of
the Transferred Assets or the Business whether or not shown (or required to be
shown) on a Tax Return.
 
(c)  There has been no notice of a deficiency or assessment or other claim
relating in any manner to any of the Transferred Assets or the Business from any
Taxing Authority which has not been fully paid or finally settled. There are no
current audits or examinations of, and no notice of audit or examination of, any
Tax Return that relates to any of the Transferred Assets or the Business. Seller
has not given nor has there been given on Seller’s behalf a waiver or extension
of any statute of limitations relating to the payment of Taxes relating to any
of the Transferred Assets or the Business.
 
(d)  Seller has complied with all applicable Laws, rules and regulations
relating to the withholding of Taxes and the payment thereof to the appropriate
Taxing Authority, including, without limitation, Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee or
independent contractor.
 
(e)  No claim has ever been made by any Taxing Authority with respect to any of
the Transferred Assets or the Business in a jurisdiction where Seller does not
file Tax Returns that Seller may be subject to taxation in that jurisdiction.
 
(f)  There are no encumbrances or security interests on any of the Transferred
Assets that arose in connection with any failure (or alleged failure) to pay any
Taxes and, except for Liens for real and personal property Taxes that are not
yet due and payable, there are no Liens for any Tax upon any Transferred Asset.
Neither Parent nor Purchaser will be liable for, and none of the Transferred
Assets will be subject to a Lien with respect to, any Taxes arising out of,
relating to or in respect of the Business or any of the Transferred Assets for
any tax period or portion thereof ending on or after the Closing Date.
 
(g)  None of the Transferred Assets is (i) “tax-exempt use property” within the
meaning of Section 168(h) of the Code, or (ii) “tax-exempt bond financed
property” within the meaning of Section 168(g)(5) of the Code.
 
(h)  The Transferred Assets do not include any shares of capital stock of, or
any other interest in, any Affiliate of Seller, or any other Person.
 

 





14

--------------------------------------------------------------------------------





 
(i)  For purposes of this Agreement:
 
(i)  “Tax” and “Taxes” mean any and all federal, state, local and foreign taxes,
assessments and other governmental charges, duties, impositions, levies and
liabilities, including, without limitation, taxes based upon, measured by, or
with respect to income, net income, gross income, earnings, profits or gross
receipts, or any sales, use, ad valorem, transfer, franchise, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall profits, environmental, alternative, add-on minimum, custom
duties, capital stock, social security (or similar), unemployment, disability,
gains, recapture, estimated, or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest, penalty, and addition thereto.
“Taxes” also includes any liability as a transferee or successor, by contract or
otherwise for any item listed in the previous sentence.
 
(ii)  “Tax Return” means any return, declaration, report, claim, election,
notice or information return or statement or other document (including, without
limitation, any related or supporting information, schedules, or exhibits) filed
or required to be filed with any federal, state, local or foreign Governmental
Authority or other authority in connection with any Tax or estimated Tax.
 
Section 6.20  Proprietary Rights.
 
(a)  To the knowledge of the Seller and each Shareholder, the representations,
warranties, agreements and other statements contained in Section 8.1 of the
Exclusive Sublicense Agreement are true and correct as of the date hereof.
Exhibit B identifies all U.S. and foreign Patent Rights in the possession of
Seller or any of the Shareholders used in, held for use in, necessary for or
otherwise relating to the Business (including, without limitation, all Patent
Rights that cover the Compound or any formulation of, process for preparing,
intermediates for preparing, uses of, packaging or means of delivery of the
Compound, collectively, the “Business Patents”) by disclosing as applicable for
each such Patent Right: (i) country, (ii) title, (iii) application number, (iv)
application filing date, (v) patent number, (vi) patent issue date, (vii) all
inventors, (viii) all owners, co-owners and/or assignees, and (viv) all Liens
(other than Permitted Liens) including, without limitation, exclusive and
nonexclusive licenses.
 
Section 6.21  Ownership. The Shareholders directly own all of the issued and
outstanding equity securities of Seller and all rights, to the extent such
rights exist, to purchase or otherwise receive equity securities of Seller.
 
Section 6.22  Business. Since its inception, Seller has engaged in no activities
or operations other than the Business.
 

 





15

--------------------------------------------------------------------------------





 
Section 6.23  Entirely for Own Account. Seller and the Shareholders are
acquiring the Shares for investment for their own account, not as nominees or
agents, and not with a view to the resale or distribution of any part thereof,
and have no present intention of selling, granting any participation, or
otherwise distributing the Shares, except, with respect to Seller, as required
to effectuate the reorganization contemplated by this Agreement.
 
Section 6.24  Disclosure of Information. Seller has received all the information
from Parent and its management that Seller considers necessary or appropriate
for deciding whether to acquire the Shares hereunder. Seller further represents
that it has had an opportunity to ask questions of Parent regarding Parent’s
business, management and financial affairs and such questions were answered to
its satisfaction.
 
Section 6.25  Investment Experience and Accredited Investor Status. Each
Shareholder is an accredited investor (as defined in Regulation D promulgated
under the Securities Act) and acknowledges that it is able to fend for itself,
and bear the economic risk of its investment in Parent and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in the Shares hereunder.
 
Section 6.26  Restricted Securities. Seller understands that the Shares, when
issued, will be restricted securities under the federal securities laws inasmuch
as they are being acquired from Parent in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances. In this connection, Seller represents that it is familiar with
Rule 144, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
 
Section 6.27  Legends. The Shares shall not be sold or transferred unless either
(i) they first shall have been registered under the Securities Act, (ii) they
are sold pursuant to Rule 144 under the Securities Act and, if requested by
Parent’s transfer agent, Parent is furnished with an opinion of legal counsel
reasonably satisfactory to Parent, to the effect that such sale or transfer is
exempt from the registration requirements of the Securities Act or (iii) Parent
first shall have been furnished with an opinion of legal counsel reasonably
satisfactory to Parent, to the effect that such sale or transfer is exempt from
the registration requirements of the Securities Act. It is understood that the
certificates evidencing the Shares will bear the following legend:
 

 





16

--------------------------------------------------------------------------------





 
“These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged, hypothecated or
otherwise transferred in the absence of a registration statement in effect with
respect to the securities under such Act or, if requested, an opinion of counsel
satisfactory to Parent is obtained to the effect that such registration is not
required.”
 
Section 6.28  Univertical Transfer.
 
(a)  The Assignment and Assumption Agreement (the “Univertical Assignment”) by
and among the Seller, Univertical Ria Labs, Incorporated (“Univertical”) and the
shareholders of Univertical was duly executed by the parties thereto and
delivered to the Parent prior to the date hereof, has not been amended and is in
full force and effect.
 
(b)  The Univertical Assignment duly and validly conveyed all assets and
liabilities of Univertical, including any assets and liabilities conveyed to the
shareholders of Univertical upon the dissolution of Univertical, to the Seller.
 
(c)  At the time of execution of the Univertical Assignment no Person other than
the Shareholders owned or controlled directly or indirectly, and no Person other
than the Shareholders, William Drell and Elizabeth Gayle Slatter has ever owned
or controlled directly or indirectly, any capital stock or other securities of,
or any ownership interests in, Univertical.
 
(d)  All capital stock, securities and ownership interests in Univertical held
by William Drell were conveyed to The Drell Trust prior to the effective date of
the Univertical Assignment and remain the property of The Drell Trust other than
any distribution thereof to any of the Shareholders.
 
 
ARTICLE VII  
 
REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER
 
Parent and Purchaser, jointly and severally, represent and warrant to Seller and
the Shareholders as follows:
 
Section 7.1  Corporate Organization. Parent is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
Purchaser is a corporation duly incorporated, validly existing and in good
standing under laws of the State of Nevada. Each of Parent and Purchaser has
full power and authority to own, lease, operate and otherwise hold its
properties and assets and to carry on its business as presently conducted. Each
of Parent and Purchaser is duly qualified or licensed to do business as a
foreign corporation and is in good standing in every jurisdiction in which the
nature of the business conducted by it or the assets or properties owned or
leased by it requires qualification, except where the failure to be so
qualified, licensed or in good standing would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect.
 

 





17

--------------------------------------------------------------------------------





 
Section 7.2  Authorization and Effect of Agreement. Each of Parent and Purchaser
has the full power and authority to execute and deliver this Agreement and the
Collateral Agreements to which it is a party and to perform its obligations
hereunder and thereunder. The execution and delivery by each of Parent and
Purchaser of this Agreement and the Collateral Agreements to which it is a party
and the performance by it of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action on the part of
Parent and Purchaser. This Agreement has been duly executed and delivered by
each of Parent and Purchaser constitutes a legal, valid and binding obligation
of each of Parent and Purchaser, enforceable against them in accordance with its
terms, subject to applicable bankruptcy, reorganization, moratorium and similar
Laws affecting creditors’ rights and remedies generally.
 
Section 7.3  Consents and Approvals; No Violations. No filing with, and no
Permit or Consent of any Governmental Authority is necessary for the
consummation by Parent or Purchaser of the transactions contemplated by this
Agreement and any Collateral Agreements. Neither the execution and delivery of
this Agreement and any Collateral Agreement by each of Parent or Purchaser nor
the consummation by each of Parent or Purchaser of the transactions contemplated
by this Agreement and any Collateral Agreements to which it is a party, nor
compliance by Parent or Purchaser with any of the provisions hereof or thereof
will (a) conflict with or result in any breach of any provision of their
respective certificates of incorporation or by-laws, (b) result in a violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation or
acceleration or loss of material benefits) under, any of the terms, conditions
or provisions of any Contract to which Parent or Purchaser is a party or by
which either Parent or Purchaser or any of their properties or assets may be
bound or (c) violate any order, writ, injunction, decree, statute, treaty, rule
or regulation applicable to Parent or Purchaser, or any of their properties or
assets, except in the case of clauses (b) or (c) for violations, breaches or
defaults which would not, in the aggregate, prevent or materially delay the
consummation of the transactions contemplated by this Agreement.
 
Section 7.4  No Broker. No agent, broker, investment banker, financial advisor
or other firm or Person is or will be entitled to any broker’s or finder’s fee
or any other commission or similar fee in connection with any of the
transactions contemplated by this Agreement.
 

 





18

--------------------------------------------------------------------------------





 
Section 7.5  SEC Reports. Since January 1, 2003, Parent has filed all required
reports, schedules, forms, statements and other documents with the SEC (the
“Parent SEC Documents”), except where the failure to file such Parent SEC
Documents would not, individually or in the aggregate, have a material adverse
effect on the business, operations, assets, liabilities, condition (financial or
otherwise), results of operations of Parent or the timely consummation of the
transactions contemplated by this Agreement. As of their respective dates, the
Parent SEC Documents complied as to form in all material respects with the
requirements of the Securities Act or the Securities Exchange Act, as the case
may be, and the rules and regulations of the SEC promulgated thereunder
applicable to such Parent SEC Documents, and no Parent SEC Documents when filed
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
Section 7.6  Financial Statements. Parent made available to Seller (i) Parent’s
audited financial statements for the year ended December 31, 2004 contained in
Parent’s annual report on Form 10-K (the “Audited Financial Statements”); and
(ii) Parent’s unaudited financial statements for the quarter ended March 31,
2005, the quarter ended June 30, 2005 and the quarter ended September 30, 2005
contained in Parent’s quarterly reports on Form 10-Q (collectively with the
Audited Financial Statements, “Parent Financial Statements”). Parent Financial
Statements have been prepared in accordance with generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
indicated (except as may be indicated in such Parent Financial Statements or the
notes thereto or as permitted by Form 10-Q) and fairly present in all material
respects the financial condition and operating results of Parent as of the
dates, and for the periods, indicated therein (subject, in the case of unaudited
statements, to normal year-end audit adjustments).
 
Section 7.7  Parent Common Stock. When issued to Seller as the Purchase Price in
accordance with the terms hereof, the Shares will be duly authorized, validly
issued, fully paid and nonassessable.
 

 





19

--------------------------------------------------------------------------------



 
 
 
     ARTICLE VIII  
 
COVENANTS
 
Section 8.1  Access. Seller shall, and the Shareholders shall cause Seller to,
afford to officers, employees, accountants, counsel and other representatives of
Parent reasonable access to all of the assets, properties, personnel, books and
records of Seller relating to the Business, the Transferred Assets and the
Assumed Liabilities.
 
Section 8.2  Notification. Seller and the Shareholder Designee shall promptly
notify Parent, and Parent shall promptly notify Seller and the Shareholder
Designee, of any litigation, arbitration or administrative proceeding
(including, without limitation, interference proceedings and reexaminations)
pending or, to their knowledge, threatened against Seller, any of the
Shareholders, Purchaser or Parent, as the case may be, which challenges the
transactions contemplated by this Agreement or any Collateral Agreement.
 
Section 8.3  No Inconsistent Action. None of Purchaser, Parent, Seller or any of
the Shareholders will take any action which is inconsistent with its respective
obligations under this Agreement.
 
Section 8.4  Further Assurances. From time to time after the Closing, without
additional consideration, each party hereto will (or, if appropriate, cause its
Affiliates to) execute and deliver such further instruments and take such other
action as may be necessary or reasonably requested by the other party to make
effective the transactions contemplated by this Agreement and the Collateral
Agreements and to provide the other party with the intended benefits of this
Agreement and the Collateral Agreements. Without limiting the foregoing, upon
reasonable request of Parent or Purchaser, Seller shall, the Shareholders shall
cause Seller to, and Seller and the Shareholders shall cause their respective
Affiliates to, as applicable, execute, acknowledge and deliver all such further
assurances, deeds, assignments, consequences, powers of attorney and other
instruments and paper as may be required to sell, transfer, assign, convey and
deliver to Purchaser all right, title and interest in, to and under the
Transferred Assets. If any party to this Agreement shall, following the Closing,
have in its possession any asset or right (including, without limitation, with
respect to any Proprietary Rights) which under this Agreement should have been
delivered to the others, such party shall promptly deliver such asset or right
to the others.
 

 





20

--------------------------------------------------------------------------------





 
Section 8.5  Transfer Taxes. Notwithstanding any other provision of this
Agreement, all transfer, registration, stamp, documentary, sales, use and
similar taxes, and any penalties, interest and additions to tax, incurred in
connection with this Agreement or the transfer of the Business and the
Transferred Assets shall be the responsibility of and be timely paid by Seller.
Seller, the Shareholders and Parent shall cooperate in the timely making of all
filings, returns, reports and forms as may be required in connection therewith.
 
Section 8.6  Bulk Sales Laws. The parties hereto hereby waive compliance with
the provisions of any applicable bulk sales laws, including, without limitation,
Article 6 of the Uniform Commercial Code as it may be in effect in any
applicable jurisdiction (“Bulk Sales Laws”). This provision shall not be deemed
to in any way limit the indemnity provided for in Article IX hereto.
 
Section 8.7  Confidentiality. The parties hereto agree that all information
shall be kept confidential in accordance with the terms of the Confidentiality
Agreement, dated as of October 17, 2005, between Parent and Seller.
 
Section 8.8  Non-Competition. From the Closing and for a period of three (3)
years thereafter, the Seller and the Shareholders shall not, and shall cause
their Affiliates not to, directly or indirectly, lend funds to, or provide any
management, consulting, financial, administrative or other services to, or own
any interest or invest in, any business engaged in developing, licensing,
commercializing or manufacturing any pharmaceutical product that competes with
pharmaceutical products or product candidates containing the Compound as an
active ingredient developed or commercialized by Parent, Purchaser or any other
Affiliate of Parent.
 


Section 8.9  Market Listing. Parent shall use commercially reasonable efforts to
effect the listing of the Shares on the NASDAQ National Market.
 
Section 8.10  Certain Agreements.  Seller and the Shareholders acknowledge that,
as of the date hereof, Parent is current in all payment obligations required by
the Exclusive Sub-License Agreement, and each of Seller and the Shareholders
irrevocably waive any claims to the contrary. Seller and each of the
Shareholders irrevocably waive any claims that, prior to the date hereof, Parent
failed to satisfy any of the diligence requirements set forth in Article 4 of
the Exclusive Sub-License Agreement. Seller and each of the Shareholders
irrevocably waive any claims that, prior to the date hereof, Parent failed to
fulfill any of its obligations under the Exclusive Sub-License Agreement, or
otherwise failed to comply with the terms and conditions of the Exclusive
Sub-License Agreement.
 

 





21

--------------------------------------------------------------------------------





 
Section 8.11  Covenant to Provide Legal Opinions. With respect to the Shares,
Parent covenants and agrees that at such time(s) that such shares (or any
portion thereof) are sold pursuant to Rule 144 under the Securities Act, if
requested by Parent’s transfer agent, Parent shall furnish (or cause to be
furnished) to its transfer agent an opinion of legal counsel, to the effect that
such sale or transfer is exempt from the registration requirements of the
Securities Act; provided that Parent shall have received from the Seller or the
Shareholders, as applicable, customary documentation relating to such sale or
transfer, including a seller’s representation letter, a broker’s representation
letter and completed Form 144.
 
Section 8.12  Certain Tax Matters. Neither Parent nor Purchaser will knowingly
take any position on any Tax Return that is inconsistent with the transaction
described in this Agreement qualifying as a “reorganization” within the meaning
of Section 368(a)(1)(C) of the Code.
 
 
ARTICLE IX  
 
SURVIVAL; INDEMNIFICATION
 
Section 9.1  Survival of Indemnification Rights. Subject to the limitations and
other provisions of this Agreement, the representations and warranties of Seller
and the Shareholders contained in Article VI hereto shall survive the Closing
and remain in full force and effect for a period of sixteen (16) months
following the Closing Date and, if a claims notice has been provided by such
date, shall remain in full force and effect until final resolution thereof;
provided that (i) the representations and warranties contained in Section 6.19
(Taxes) shall survive and remain in full force and effect until sixty (60)
calendar days after the expiration of the applicable statute of limitations
(including any extension thereof) and (ii) any representation or warranty that
is fraudulently given shall remain in full force and effect indefinitely. The
covenants and agreements of Seller and the Shareholders contained in this
Agreement shall survive and remain in full force and effect for the applicable
period specified therein, or if no such period is specified, indefinitely. None
of the Closing, Parent’s waiver of any condition to the Closing or Parent’s
knowledge of any breach prior to the Closing, shall constitute a waiver of any
of the rights Parent may have hereunder.
 

 





22

--------------------------------------------------------------------------------





 
Section 9.2  Indemnification Obligations. Provided that a notice of claim is
delivered in accordance with Section 9.3(a), Seller and the Shareholders shall
jointly and severally indemnify, defend and hold harmless Parent, Purchaser and
any subsidiary, associate, Affiliate, director, officer, stockholder or agent of
Purchaser or Parent, and their respective representatives, successors and
permitted assigns (all of the foregoing are collectively referred to as the
“Purchaser Indemnified Parties”) from and against and pay on behalf of or
reimburse such party in respect of, as and when incurred, all out-of-pocket
losses, liabilities, demands, claims, actions or causes of action, costs,
damages, judgments, debts, settlements, assessments, deficiencies, Taxes,
penalties, fines or expenses, whether or not arising out of any claims by or on
behalf of a third party, including, without limitation, interest, penalties,
reasonable attorneys’ fees and expenses and all reasonable amounts paid in
investigation, defense or settlement of any of the foregoing (collectively,
“Losses”) which any such party may suffer, sustain or become subject to, as a
result of, in connection with, or relating to or by virtue of:
 
(a)  any inaccuracy in, or breach of, any representation or warranty made by
Seller or any of the Shareholders under this Agreement or any Collateral
Agreement;
 
(b)  any material breach or non-fulfillment of any covenant or agreement on the
part of Seller or any of the Shareholders under this Agreement or any other
Collateral Agreement;
 
(c)  the ownership or operation of the Transferred Assets or the conduct or
operation of the Business or the activities of Seller or any of the Shareholders
in connection with the Transferred Assets or the Business on or prior to the
Closing Date;
 
(d)  any applicable Bulk Sales Laws as a result of the actions contemplated by
Section 8.6 hereto;
 
(e)  any fees, expenses or other payments incurred or owed by Seller or any of
the Shareholders to any agent, broker, investment banker or other firm or Person
retained or employed in connection with the transactions contemplated by this
Agreement;
 
(f)  the Retained Liabilities;
 
(g)  any disputes among the shareholders and former shareholders of the Seller
or Univertical and their estates, heirs, beneficiaries or others relating to the
allocation or distribution of the Purchase Price; or
 

 





23

--------------------------------------------------------------------------------





 
Section 9.3  Indemnification Procedure.
 
(a)  If any Purchaser Indemnified Party intends to seek indemnification pursuant
to this Article IX, such Purchaser Indemnified Party shall promptly notify
Seller and the Shareholders (the “Indemnifying Parties”), in the case of the
Shareholders by delivering notice to the Shareholder Designee, in writing of
such claim. The Purchaser Indemnified Party will provide the Indemnifying
Parties, in the case of the Shareholders by delivering notice to the Shareholder
Designee, with prompt notice of any third party claim in respect of which
indemnification is sought. The failure to provide either such notice will not
affect any rights hereunder except to the extent the Indemnifying Parties are
materially prejudiced thereby.
 
(b)  If such claim involves a claim by a third party against the Purchaser
Indemnified Parties, the Indemnifying Parties may, within thirty (30) calendar
days after receipt of such notice and upon notice to the Purchaser Indemnified
Parties, assume, through counsel of their own choosing and at their own expense,
the settlement or defense thereof, and the Purchaser Indemnified Parties shall
reasonably cooperate with them in connection therewith; provided that the
Purchaser Indemnified Parties may participate in such settlement or defense
through counsel chosen by it; provided further that if the Purchaser Indemnified
Parties reasonably determine that representation by the Indemnifying Parties’
counsel of the Indemnifying Parties and the Purchaser Indemnified Parties may
present such counsel with a conflict of interests, then the Indemnifying Parties
shall pay the reasonable fees and expenses of the Purchaser Indemnified Parties’
counsel. Notwithstanding anything in this Section 9.3 to the contrary, no
Indemnifying Parties may, without the prior written consent of the Purchaser
Indemnified Parties, settle or compromise any action or consent to the entry of
any judgment, such consent not to be unreasonably withheld. So long as the
Indemnifying Parties are contesting any such claim in good faith, the Purchaser
Indemnified Parties shall not pay or settle any such claim without the
Indemnifying Parties’ consent, such consent not to be unreasonably withheld. If
the Indemnifying Parties are not contesting such claim in good faith, then the
Purchaser Indemnified Parties may conduct and control, through counsel of their
own choosing and at the expense of the Indemnifying Parties, the settlement or
defense thereof, and the Indemnifying Parties shall cooperate with it in
connection therewith. The failure of the Purchaser Indemnified Parties to
participate in, conduct or control such defense shall not relieve the
Indemnifying Parties of any obligation it may have hereunder.
 
Section 9.4  Tax Treatment of Indemnification. For all Tax purposes, the parties
hereto agree to treat (and shall cause each of their respective Affiliates to
treat) any indemnity payment under this Agreement as an adjustment to the
Purchase Price.
 

 





24

--------------------------------------------------------------------------------





 
Section 9.5  Relation of Indemnity to Escrow Shares. The Escrow Agent shall
release to the Purchaser Indemnified Parties an amount of Escrow Shares such
that the value of the released Escrow shares is equal to any amount that is owed
hereunder by the Indemnifying Parties to any Purchaser Indemnified Party at such
time in accordance with the terms of the Escrow Agreement. Such Escrow Shares
shall be valued at the last reported sales price of the Common Stock as of the
end of regular trading hours as reported on the NASDAQ National Market, NASDAQ
Capital Market or any other national securities exchange or nationally
recognized trading system on which the Common Stock is then listed or approved
for quotation on the day immediately preceding the day such Escrow Shares are
delivered to the Purchaser Indemnified Party by the Escrow Agent or if not so
listed or approved for quotation, at the fair market value as determined by an
independent valuation firm appointed by Parent. The rights of any Purchaser
Indemnified Party under the preceding sentence are in addition to any other
rights and remedies that such Purchaser Indemnified Party may have under this
Agreement.
 
Section 9.6  Aggregate Indemnification Liability. Notwithstanding any provision
of this Agreement to the contrary, the aggregate indemnification liability of
Seller and/or the Shareholders under this Agreement for a claim made pursuant to
Section 9.2(a) properly and timely brought by Parent and/or Purchaser
(including, without limitation, the provision of notice in accordance with the
provisions of Section 10.1(b) below) shall not exceed the value of the Escrow
Shares as of the Closing Date. The foregoing limitation on indemnification
liability shall not be applicable for claims brought by Parent and/or Purchaser
for a breach of Sections 6.11 (Contracts), 6.13 (Title), 6.15 (Environmental),
6.19 (Taxes), 6.20 (Proprietary Rights), 6.21 (Owership) or 6.28 (Univertical
Transfer) of this Agreement.
 
 
ARTICLE X  
 
MISCELLANEOUS PROVISIONS
 
Section 10.1  Notices. All notices and other communications required or
permitted hereunder will be in writing and, unless otherwise provided in this
Agreement, will be deemed to have been duly given when delivered in person or
when dispatched by electronic facsimile transfer (confirmed in writing by mail
simultaneously dispatched) or one (1) Business Day after having been dispatched
by a nationally recognized overnight courier service to the appropriate party at
the address specified below:
 

 





25

--------------------------------------------------------------------------------





 
(a)  If to Parent or Purchaser, to:
 
Progenics Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Telecopy: 914-789-2856
Attention: Mark R. Baker, Senior Vice President and General Counsel
 
with a copy (which shall not constitute notice) to:
 
Dewey Ballantine LLP
1301 Avenue of the Americas
New York, New York 10019
Telecopy: 212-259-6333
Attention: Donald Murray


(b)  If to Seller and, following dissolution of the Seller, to the Shareholder
Designee, or the Shareholders, to:
 
UR Labs, Inc.
2015 Emily Court
Carson City, Nevada 89703
Attention: Eric L. Drell
 
with a copy (which shall not constitute notice) to:
 
Hale Lane Peek Dennison and Howard
5441 Kietzke Lane, Second Floor
Reno, Nevada 89511
Telecopy: 775/786-6179
Attention: James Newman
 
or to such other address or addresses as any such party may from time to time
designate as to itself by like notice.
 
Section 10.2  Expenses. Except as otherwise expressly provided herein, each
party hereto will pay any expenses incurred by it incident to this Agreement and
in preparing to consummate and consummating the transactions provided for
herein.
 

 





26

--------------------------------------------------------------------------------





 
Section 10.3  Successors and Assigns. No party to this Agreement may assign any
of its rights under this Agreement without the prior written consent of the
other parties hereto. Subject to the preceding sentence, this Agreement will
apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the parties hereto. Nothing expressed or
referred to in this Agreement will be construed to give any Person other than
the parties to this Agreement any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns.
 
 
Section 10.4  Extension; Waiver. Any party hereto may, by written notice to the
other parties hereto (in the case of the Shareholders, by delivery of written
notice to or by the Shareholder Designee) (a) extend the time for performance of
any of the obligations of the other party under this Agreement, (b) waive any
inaccuracies in the representations or warranties of the other party contained
in this Agreement, (c) waive compliance with any of the conditions or covenants
of the other party contained in this Agreement or (d) waive or modify
performance of any of the obligations of the other party under this Agreement;
provided that no such party hereto may, without the prior written consent of the
other parties hereto, make or grant such extension of time, waiver of
inaccuracies or compliance or waiver or modification of performance with respect
to its representations, warranties, conditions or covenants hereunder. Except as
provided in the immediately preceding sentence, no action taken pursuant to this
Agreement will be deemed to constitute a waiver of compliance with any
representations, warranties, conditions or covenants contained in this Agreement
and will not operate or be construed as a waiver of any subsequent breach,
whether of a similar or dissimilar nature.
 
Section 10.5  Entire Agreement. This Agreement, which includes the schedules and
exhibits hereto, supersedes any other agreement, whether written or oral, that
may have been made or entered into by any party relating to the matters
contemplated by this Agreement and constitutes the entire agreement by and among
the parties hereto.
 
Section 10.6  Amendments, Supplements, Etc. This Agreement may be amended or
supplemented at any time by additional written agreements as may mutually be
determined by Parent, Seller and the Shareholders to be necessary, desirable or
expedient to further the purposes of this Agreement or to clarify the intention
of the parties hereto.
 

 





27

--------------------------------------------------------------------------------





 
Section 10.7  Applicable Law; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of Nevada (without regard
to the conflict of law principles thereof). Each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement or for recognition and enforcement of any judgment in respect hereof
shall be brought and determined in any federal or state court located within
Washoe County, Nevada. Each of the parties hereto hereby (a) irrevocably submits
with regard to any such action or proceeding to the exclusive personal
jurisdiction of the aforesaid courts in the event any dispute arises out of this
Agreement or any transaction contemplated hereby and waives the defense of
sovereign immunity, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
or that such action is brought in an inconvenient forum and (c) agrees that it
shall not bring any action relating to this Agreement or any transaction
contemplated hereby in any court other than any Nevada state or federal court
sitting in Washoe County, Nevada. Each of the parties hereby irrevocably waives
trial by jury in any action to which they are parties involving, directly or
indirectly, any matter in any way arising out of, related to or connected with
this Agreement and the transactions contemplated hereby and thereby.
 
Section 10.8  Actions by Seller or the Shareholders. Where any provision of this
Agreement indicates that Seller or the Shareholders will take any specified
action (or refrain from taking any specified action) or requires Seller or the
Shareholders to take any specified action (or to refrain from taking any
specified action), then, regardless of whether this Agreement specifically
provides that the Shareholders will do so, the Shareholders shall cause Seller
to take such action (or to refrain from taking such action, as applicable). The
Shareholders will be responsible for the failure of Seller to take any such
action (or to refrain from taking any such action, as applicable).
 
Section 10.9  Execution in Counterparts. This Agreement may be executed in two
(2) or more counterparts, each of which will be deemed an original, but all of
which together will constitute one (1) and the same agreement. Facsimile and/or
electronically delivered signatures to this Agreement and all Collateral
Agreements executed in connection herewith shall be binding on the parties to
this Agreement.
 
Section 10.10  Titles and Headings. Titles and headings to sections herein are
inserted for convenience of reference only, and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.
 

 





28

--------------------------------------------------------------------------------





 
Section 10.11  Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations under this Agreement of Seller on the one hand and Parent
on the other hand will not be materially and adversely affected thereby, (a)
such provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal,
invalid, or unenforceable provision or by its severance from this Agreement and
(d) in lieu of such illegal, invalid or unenforceable provision, there will be
added automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible.
 
Section 10.12  Publicity. Except as otherwise required by applicable Law or the
rules and regulations of any national securities exchange, no party hereto shall
issue any press release or otherwise make any public statement with respect to
the transactions contemplated by this Agreement or the Collateral Agreements
without prior consultation with and consent of the other parties hereto, which
consent shall not be unreasonably withheld, conditioned or delayed.
 
Section 10.13  Specific Performance. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties hereto shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or equity.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 






29

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 


 
PROGENICS PHARMACEUTICALS, INC.
 


 
By:
Name: Mark R. Baker
Title: Senior Vice President and
General Counsel




PROGENICS PHARMACEUTICALS NEVADA, INC.
 


 
By:
Name:  Mark R. Baker
Title: Secretary




UR LABS, INC.
 


 
By:
Name:
Title:
 
SHAREHOLDERS:
 
Drell Family Trust U/A dated 4/28/88
 
Ethel Drell, Trustee
 


 
Eric L. Drell
 


 
Eliot R. Drell
 


 

[Agreement and Plan of Reorganization Signature Page]


--------------------------------------------------------------------------------




EXHIBIT A
 
DEFINITIONS AND DEFINED TERMS
 
(a) As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” shall mean with respect to any Person, any other Person who,
directly or indirectly, controls, is controlled by or is under common control
with that Person. For purposes of this definition, a Person has control of
another Person if it has the direct or indirect ability or power to direct or
cause the direction of management policies of such other Person or otherwise
direct the affairs of such other Person, whether through ownership of at least
fifty percent (50%) of the voting securities of such other Person, by Contract
or otherwise.
 
“Benefit Plans” shall mean “employee pension benefit plans” (as defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), “employee welfare benefit plans” (as defined in Section 3(1) of
ERISA), any bonus, deferred compensation, stock bonus, stock purchase,
restricted stock, stock option, employment, termination, change in control,
retention, consulting, severance or other employee or fringe benefit plans,
programs, policies, arrangements and contracts.
 
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Nevada are authorized or required by law to close.
 
“Chicago License Agreement” shall mean the Option and License Agreement, dated
May 8, 1985, by and between The University of Chicago and Seller, as amended by
the Amendment to Option and License Agreement, dated September 17, 1987, by and
between The University of Chicago and Seller and the Second Amendment to Option
and License Agreement, dated March 3, 1989, by and between The University of
Chicago, Arch Development Corporation and Seller, as thereafter may be amended.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Collateral Agreements” shall mean the Escrow Agreement, Bill of Sale, the
Assignment and Assumption Agreement, Chicago License Assignment Agreement,
URL-Goldberg Consent and Assignment Agreement, PGNX-URL Consent and Assignment
Agreement and the other assignment or transfer documents delivered at the
Closing.
 
“Compound” means any and all quarternary derivatives of noroxymorphone including
in particular N-methylnaltrexone having the chemical structure C21H26BrNO4.
 
“Consent” shall mean any consent, approval or authorization of, notice to, or
designation, registration, declaration or filing with, any Person.
 



A1


--------------------------------------------------------------------------------





 
“Contract” shall mean any note, bond, mortgage, indenture, contract, agreement,
permit, license, lease, purchase order, sales order, arrangement or other
commitment, obligation or understanding, written or oral, to which a Person is a
party or by which a Person or its assets or properties are bound.
 
“Environmental Law” shall mean any Law relating to the protection, investigation
or restoration of the environment (including, without limitation, natural
resources) or the health or safety of human or other living organisms,
including, without limitation, the manufacture, introduction into commerce,
export, import, handling, use, presence, disposal, Release or threatened Release
of any Hazardous Substance.
 
“Exclusive Sub-License Agreement” shall mean the Exclusive Sublicense Agreement
by and between Seller and Parent, dated September 21, 2001.
 
“Goldberg Distributees” shall mean Suzanne Glink, Dr. Mark Goldberg and The
Claudia Otee Trust.
 
“Governmental Authority” shall mean any federal, state, local or foreign
government or any subdivision, agency, instrumentality, authority, department,
commission, board or bureau thereof or any federal, state, local or foreign
court, tribunal or arbitrator.
 
“Hazardous Substance” shall mean any element, compound, substance or other
material (including, without limitation, any pollutant, contaminant, hazardous
waste, hazardous substance, chemical substance, or product) that is listed,
classified or regulated pursuant to any Environmental Law, including, without
limitation, any petroleum product, by-product or additive, asbestos, presumed
asbestos-containing material, asbestos-containing material, medical waste,
lead-containing paint or plumbing, polychlorinated biphenyls, radioactive
material or radon.
 
“Know How” means all technology and information, including, without limitation,
methods, processes, techniques, compounds, drawings, indications, data, results
of tests or studies (including clinical studies performed with respect to the
Compound, whether performed by or under the auspices of Seller, the Shareholders
or the University), expertise and trade secrets, whether or not patentable,
relating to the Compound or necessary or useful for the research, development,
manufacture or commercialization of the products containing or consisting of the
Compound which is owned or controlled by Seller and/or the Shareholders or in
which Seller and/or one or more of the Shareholders has a license right.
 
“knowledge” shall mean the knowledge any Person would have after due inquiry.
 
“Laws” shall mean all federal, state, local or foreign laws, orders, writs,
injunctions, decrees, ordinances, awards, stipulations, statutes, judicial or
administrative doctrines, rules or regulations enacted, promulgated, issued or
entered by a Governmental Authority.
 



A2


--------------------------------------------------------------------------------





 
“Liens” shall mean all title defects or objections, mortgages, liens, claims,
charges, pledges or other encumbrances of any nature whatsoever, including,
without limitation, licenses, leases, chattel or other mortgages, collateral
security arrangements, pledges, title imperfections, defect or objection liens,
security interests, conditional and installment sales agreements, easements,
encroachments or restrictions, of any kind and other title or interest retention
arrangements, reservations or limitations of any nature.
 
“Material Adverse Effect” shall mean a material adverse effect on (i) the
Transferred Assets or the Assumed Liabilities or the business, operations,
assets, liabilities, condition (financial or otherwise), results of operations
or prospects of the Business or (ii) the timely consummation of the transactions
contemplated by this Agreement.
 
“Patent Rights” means any and all (a) U.S. or foreign patents, (b) U.S. or
foreign patent applications, including, without limitation, all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
renewals, and all patents granted thereon, (c) all U.S. or foreign
patents-of-addition, reissues, reexaminations and extensions or restorations by
existing or future extension or restoration mechanisms, including, without
limitation, supplementary protection certificates or the equivalent thereof, and
(d) any other form of government-issued right substantially similar to any of
the foregoing.
 
“Permits” shall mean all permits, licenses, approvals, franchises, notices and
authorizations issued by any Governmental Authority that are used or held for
use in, necessary or otherwise relate to the ownership, operation or other use
of any of the Business or the Transferred Assets.
 
“Permitted Liens” shall mean (i) mechanics’, carriers’, workmen’s, repairmen’s
or other like Liens arising or incurred in the ordinary course of business for
amounts which are not material and not yet due and payable and which secure an
obligation that is an Assumed Liability, (ii) Liens arising under sales
Contracts and equipment leases with third parties entered into in the ordinary
course of business which constitute Assumed Liabilities in respect of amounts
still owing, which Liens are reflected in the Interim Financial Statements, and
(iii) Liens for Taxes and other governmental charges that are not due and
payable or delinquent.
 
“Person” shall mean any individual, partnership, joint venture, corporation,
trust, unincorporated organization, Governmental Authority or other entity.
 
“Proprietary Rights” means, collectively, any and all rights of the Seller in or
to the Compound, including the Business Patents and the Know How, whether owned,
controlled or held as an licensee.
 
“Release” shall mean any release, pumping, pouring, emptying, injecting,
escaping, leaching, migrating, dumping, seepage, spill, leak, flow, discharge,
disposal or emission.
 



A3


--------------------------------------------------------------------------------





 
“Shareholder Designee” shall mean Eric L. Drell.
 
“Taxing Authority” shall mean any national, provincial, state or local
government, or any subdivision, agency, commission or authority thereof
exercising tax regulatory, enforcement, collection or other authority.
 
“University” means the University of Chicago and its affiliates including,
without limitation, ARCH Development Corp.
 
“URL-Goldberg Agreement” shall mean Amended and Restated Agreement dated as of
June 11, 2001 by and between the Seller and the Goldberg Distributees.
 



A4


--------------------------------------------------------------------------------



(b) Each of the following terms is defined in the Section set forth opposite
such term:
 
Term
Section
       
Agreement
Preamble
Assumed Contracts
2.1
Assumed Liabilities
3.1
Assignment and Assumption Agreement
5.2(a)(iii)
Audited Financial Statements
7.6
Azaribine
2.2
Balance Sheet
2.1(a)
Bill of Sale
5.2(a)(ii)
Bulk Sales Laws
8.9
Business
Recitals
Business Patents
6.20(a)
Chicago License Assignment Agreement
5.2(a)(iv)
Closing
5.1
Closing Date
5.1
Closing Date Shares
4.1(b)(i)
Common Stock
4.1(b)
Contract(s) Requiring Consent
6.11(b)
Disclosure Schedule
Preamble Article VI
Escrow Agreement
4.2
Escrow Agent
4.1(b)(ii)
Escrow Shares
4.1(b)(ii)
Excluded Assets
2.2
Financial Statements
6.8(a)
GAAP
7.6
Goldberg Consent and Assignment Agreement
5.2(a)(v)
Income Statement
2.1(a)
Indemnifying Parties
9.3(a)
Interim Financial Statements
6.8(a)
Losses
9.2
Parent
Preamble
Parent Financial Statements
7.6
Parent SEC Documents
7.5
Proceedings
6.6
Purchase Price
4.1(b)
Purchaser
Preamble
Purchaser Indemnified Parties
9.2
Retained Liabilities
3.2
Seller
Preamble
Shareholder(s)
Preamble
Shares
4.1(b)(ii)
URL Consent and Assignment Agreement
5.2(a)(v)
Tax(es)
6.19(i)(i)
Tax Return
6.19(i)(ii)
Transferred Assets
2.1
Univertical Assignment
6.28(a)
Univertical
6.28(a)



 


 



A5


--------------------------------------------------------------------------------





EXHIBIT B
 
PATENTS AND PATENT APPLICATIONS


--------------------------------------------------------------------------------



 
EXHIBIT C
 
ESCROW AGREEMENT


--------------------------------------------------------------------------------



 
EXHIBIT D
 
FORM OF BILL OF SALE


--------------------------------------------------------------------------------



 
EXHIBIT E
 
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 


--------------------------------------------------------------------------------





 
EXHIBIT F
 
CHICAGO LICENSE ASSIGNMENT AGREEMENT
 


--------------------------------------------------------------------------------





 
EXHIBIT G
 
URL-GOLDBERG CONSENT AND ASSIGNMENT AGREEMENT
 


--------------------------------------------------------------------------------



 
EXHIBIT H
 
PGNX-URL CONSENT AND ASSIGNMENT AGREEMENT


--------------------------------------------------------------------------------



 
 EXHIBIT I
 
PATENT ASSIGNMENT


--------------------------------------------------------------------------------



 
EXHIBIT J
 
REGISTRATION RIGHTS AGREEMENT
 


--------------------------------------------------------------------------------



EXHIBIT K


CROSS RELEASE


--------------------------------------------------------------------------------





ANNEX 2.1
 
BALANCE SHEETS, STATEMENTS OF UNAPPROPRIATED RETAINED EARNINGS AND SUMMARY OF
OPERATIONS
FOR YEARS ENDED APRIL 30, 2004 AND APRIL 30, 2005